Motion for leave to appeal denied.
Motion by relator, insofar as it seeks a stay of extradition pending disposition of appeal in this court, dismissed as academic; insofar as it seeks a stay pending application to the United States Supreme Court for a writ of certiorari, motion dismissed upon the ground that it does not lie (US Code, tit 28, § 2101, subd [f]).
Motion to dismiss appeal taken as of right granted and appeal dismissed, without costs, upon the ground that no substantial constitutional question is directly involved.